Citation Nr: 1610889	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-33 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial evaluation higher than 10 percent for residuals, shrapnel wounds, below knee right leg with retained foreign bodies. 
 
 2. Entitlement to an initial evaluation higher than 10 percent for residuals, shrapnel wounds, below knee left leg with retained foreign bodies. 
 
 3. Entitlement to an initial evaluation higher than 10 percent for residuals, shrapnel wounds, left thigh with limited range of motion of the left knee.
 
 4. Entitlement to an initial evaluation higher than 10 percent for residuals, shrapnel wounds, right thigh with limited range of motion of the right knee and retained foreign bodies. 
 
 5. Entitlement to an initial compensable evaluation for scar, upper lip, residual of shrapnel wound. 

6. Entitlement to an initial evaluation higher than 10 percent for painful scar, medial to upper left knee, residual of shrapnel wound. 

7. Entitlement to an initial evaluation higher than 10 percent for scar, left calf, residual of shrapnel wound.

8.  Entitlement to an initial compensable evaluation for scars, left lower extremity, residual of shrapnel wound. 

9.  Entitlement to an initial compensable evaluation for scars, right lower extremity, residual of shrapnel wound. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from July 2005 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois that granted service connection for the above disabilities and assigned initial ratings.  

In March 2012 and July 2013, the Board remanded the Veteran's claims to the Appeals Management Center (AMC), in Washington, DC for additional development.

In September 2013, the AMC issued a rating decision granting service connection for various residual scars affecting the lower extremities.  It reported that these newly granted disabilities were intertwined with the disabilities on appeal.  In other words, the higher initial rating claims on appeal are deemed to include the questions of separate ratings for any associated scarring.  AB v. Brown, 6 Vet. App. 35 (1993).  Hence, the issues of initial ratings for scars of the lower extremities are on appeal as set forth on the title page.  Id.  The Board has rephrased the issues to more clearly reflect a symptomatic left calf scar among the numerous scars involved.

In addition to the paper claims folder, the record includes electronic documents within the Virtual VA and Veterans Benefits Management System (VBMS).  These electronic records have been considered.  


FINDINGS OF FACT

1.  The Veteran's service-connected left leg below the knee shrapnel wounds are manifested by no worse than moderate disabilities of Muscle Groups XI and XII.

2.  The Veteran's service-connected right leg below the knee shrapnel wounds are manifested by no worse than moderate disability of Muscle Group XI.

3.  The Veteran's service-connected left thigh shrapnel wounds are manifested by no worse than moderate disabilities of Muscle Groups XIV and XV.

4.  The Veteran's service-connected right thigh shrapnel wounds are manifested by no worse than moderate disabilities of Muscle Groups XIV and XV.

5.  The upper lip scar does not produce any characteristics of disfigurement.  

6.  The Veteran has a single painful scar on his left upper knee, and a numb scar on his left calf.

7.  The additional scars of the lower extremities are productive of functional impairment of the knees, but are non-painful and stable.

8.  The superficial non-linear scars of the lower extremities do not affect an area of at least 929 square (sq) centimeters (cm).  

9.  The deep and nonlinear scars of the lower extremities do not affect an area of at least 39 sq. cm.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected left leg below the knee shrapnel wounds under Diagnostic Code (DC) 5311 have not been met, but the criteria for a separate 10 percent rating under DC 5312 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.73, DCs 5311, 5312 (2015).

2.  The criteria for an initial rating in excess of 10 percent for service-connected right leg below the knee shrapnel wounds under DC 5311 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.73, DC 5311 (2015).

3.  The criteria for an initial 10 percent rating for service-connected left thigh shrapnel wounds under DC 5314, and a separate 10 percent rating under DC 5315 (both replacing use of DC 5313), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.73, DC 5313, 5314, 5315 (2015).

4.  The criteria for an initial 10 percent rating for service-connected right thigh shrapnel wounds under DC 5314, and a separate 10 percent rating under DC 5315 (both replacing use of DC 5313), have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.73, DC 5313, 5315 (2015).

5.  The criteria for an initial compensable rating for scar, upper lip, residual of shrapnel wound are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.118, DCs 7800, 7805 (2008). 

6.  The criteria for an initial rating in excess of 10 percent for painful scar residual of shrapnel wound, upper left knee are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.118, DCs 7801-7805 (2008). 

7.  The criteria for an initial 10 percent rating for painful scar residual of shrapnel wound, left calf are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.118, DCs 7801-7805 (2008).

8.  The criteria for an initial 10 percent rating for scars, left lower extremity, residual of shrapnel wound, causing limitation of function of the knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.118, DCs 7801-7805 (2008). 

9.  The criteria for an initial 10 percent rating for scars, right lower extremity, residual of shrapnel wound, causing limitation of function of the knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.118, DCs 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided the required notice in a September 2007 letter.  The presently adjudicated claims were substantiated with the original grants of service connection, and notification for downstream rating issues is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A remand for further notification of how to substantiate the claims is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records, VA treatment records, and statements from the Veteran.  

The Veteran was afforded pertinent VA examinations in November 2007 and August 2013.  The examination reports were thorough and the clinical findings responsive to the rating criteria.  The November 2007 examination report included color photographs.  The August 2013 VA examiner decided that color photographs were not necessary.  His determination is consistent with the clinical findings that the pertinent scars are stable, free from gross deformity and otherwise without complication.  There is no evidence that any service-connected disability materially increased in severity since August 2013.  VA has furnished adequate examinations and medical opinions for the claims adjudicated in the instant decision.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board also finds that the March 2012 and July 2013 remand instructions have been substantially fulfilled.  The RO/AMC obtained updated August 2013 VA examinations reports concerning muscle and scar disabilities.  As noted above, the clinical findings from these reports were thorough and responsive to the rating criteria.  Then, it issued a September 2013 supplemental statement of the case (SSOC) based upon review of the newly generated evidence.  For these reasons, the record is in substantial compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

II. Increased ratings

General laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran is challenging the initial disability ratings assigned.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Id.  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the claims.  

For background purposes, the appeal arises from the propriety of the initial ratings assigned for the Veteran's shrapnel injuries sustained during an improvised explosive device (IED) blast in October 2006.  He had multiple piercing fragment wounds and fractured his right lateral malleolus.  The disabilities on appeal pertain to the lower extremity muscle disabilities and various scars, including an upper lip scar, attributable to the in-service shrapnel injuries.  38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes (DCs) 5311, 5313; 38 C.F.R. § 4.118, DCs 7800, 7802, 7804.

(i) Applicable muscle injury rating criteria

For muscle injury rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes (DCs) 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe. 38 C.F.R. § 4.56(d).  

The type of injury associated with a "slight" muscle disability results from an injury that is a simple muscle wound without debridement or infection.  Service department records must show a superficial wound with brief treatment and return to duty, as well as healing with good functional results.  There must be no evidence of any of the cardinal signs or symptoms of muscle disability.  The objective findings must show that there is a minimal scar, and must be negative for evidence of a fascia defect, atrophy, or impaired tonus, as well as be negative for impairment of function or retained metallic fragments in the muscle tissue.  38 C.F.R. § 4.56(d).

The type of injury associated with a "moderate" muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. 

The type of injury associated with a "moderately severe" muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a "severe" muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intramuscular binding and scarring.  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction. 

A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function. 38 C.F.R. § 4.56(d)(4).  

(ii) Applicable scar rating criteria

For scars, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  The October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  It appears that RO also considered the claims under the new rating criteria in the July 2009 statement of the case and September 2013 RO decision.  Nonetheless, the regulations clearly state that the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his original claim in August 2007 and has not specifically requested review under the amended rating criteria, only the pre-October 2008 version of the schedular criteria is applicable.

Under the pre-amended scar rating criteria, DC 7800 concerns disfigurement of the head, face or neck.  A rating of 10 percent is warranted with one characteristic of disfigurement.  The characteristics of disfigurement cited in DC 7800 are as follows: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  When evaluating under these criteria, unretouched color photographs should be taken into consideration.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118 (2007).

DC 7801 governs scars, other than the head, face, or neck, that are deep or cause limited motion.  It provides a 10 percent evaluation when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assignable when the area or areas exceed 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, DC 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1), (2) (2007). 

Under DC 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, a 10 percent evaluation is assignable for area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25 of this part.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (1), (2) (2007). 

Under DC 7803, a 10 percent evaluation is assignable for scars that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2007).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2) (2007). 

Under DC 7804, a 10 percent evaluation is assignable for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, DC 7804 (2007).  A superficial scar is one not associated with underlying soft tissue damage.  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of this part on the amputation rule.)  38 C.F.R. § 4.118, DC 7804, Note (1), (2) (2007). 

Under DC 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2007). 

The rating schedule authorizes the assignment of a zero percent (noncompensable) rating in every instance in which the rating schedule does not provide such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).

Factual background

In October 2006, the Veteran was stationed in Southwest Asia and sustained injuries from an improvised explosive device (IED) detonation.  The IED was approximately four feet from his right side.  He fractured his right malleolus and sustained multiple fragment wounds from the blast.  An operative report described a 2 cm. full-thickness laceration/penetrating injury above the left knee in the anteromedial area, a 1 cm penetrating injury to the left lower leg and multiple small, superficial penetrating injuries with large segments of skin abrasion v. blast burn over the anteromedial aspect of the lower leg.  For the right lower extremity, a large extent of anterolateral side of the lower leg extending above the knee was abraded with multiple small, less than .25 cm. penetrations/lacerations (abrasion versus burn), and penetrating wounds over the lateral malleolus.  There is no lay or medical evidence of significant complications, and the Veteran reports being hospitalized for two weeks.  He was deemed fit for duty as of November 14, 2006.

The Board observes that the Veteran has submitted photographic evidence of his multiple fragment wounds during service.

VA examined the Veteran in November 2007.  The examiner recited the injury history.  Currently, the Veteran complained about pain in both knees and ankles.  He reported mild bilateral knee swelling and locking.  He denied aspiration, injection, or surgery for either knee.  He recalled having significant fragment removal from both legs with the foreign bodies (fb) removed aggregating to approximately a quart.  He did not wear orthics and reported that he had always been independently ambulatory.  He denied any open wounds.  He complained about burn scars itching.  However, the examiner commented that clinically observable scar instability was not found, nor were use of antibiotics to treat the residual scars.  

Pertinent clinical examination showed that the right knee was significant for crepitus during movement and moderate tenderness upon direct patellar pressure.  The left knee was only significant for mild tenderness upon direct patellar pressure.  McMurray and Drawers sign were negative for both knees.  Knees, calves and thighs were equal in circumference.  Right knee extension was to 0 degrees and flexion was to 91 degrees.  It was limited by pain and stiffness, rather than fatigability, weakness, or coordination.  Repetitive motion did not further diminish motion.  The examiner commented that the right knee was "hampered to a degree" by the presence of scars at the right posterior thigh and calf, in addition to any internal derangement of the knee.  For the left knee, the Veteran exhibited extension to 0 degrees and flexion to 104 degrees with functional impairment due to stiffness and discomfort, rather than fatigability, weakness or incoordination.  The examiner reported that left knee flexion was restricted due to scarring.  

Right ankle range of motion was to 0 degrees dorsiflexion and 32 degrees plantar flexion, limited by stiffness and pain.  Repetitive motion did not further diminish movement.  Left ankle was remarkable for a palpable, but minimal defect at the insertion of the Achilles tendon.  Range of motion of the left ankle showed plantar flexion to 43 and dorsiflexion to 14 degrees with stiffness being the primary cause of functional impairment.  Feet had normal arches.  No cutaneous or fungal dystrophic nail changes or edema was observed.  Pedal pulses were well palpable.  

Multiple scars were observed.  For the left thigh, the larger ones were mostly superiorly at the proximal medial third measuring 42 millimeters (mm) length and 45 mm at its widest transverse diameter and 4 mm deep at its central portion.  It was pink, atrophic, shiny, and adherent to deeper and surrounding underlying tissues.  It was nontender without keloid formation, edema, pain or signs of instability.  The proximal right calf had multiple scars.  The larger was more superiorly or anteriorly 23 by 10 mm and ovoid, shiny, erythematous, 0.5 mm deep, and adherent to deeper and surrounding underlying tissue without pain, instability, edema or keloid formation.  Distally, in the mid third of the left calf were smaller burn and fragment wounds as were variably scattered about the entire left lower extremity and more medial than lateral.  For the right thigh, the largest wound was in the anterior lateral juncture of the proximal and mid third right thigh.  It measured 60 mm length by 10 mm width.  It was shiny, atrophic, erythematous and adherent to deeper and surrounding underlying tissues.  It was rectangular in shape and free from any pain, edema, instability or keloid formation.  For the right calf, there were also multiple burn scars of minimal depth.  They were somewhat hyperpigmented and variably scattered.  The examiner described them as "nickel and dime" sized about the anterolateral and posterior right calf.  None of the scars were tender and the more superficial burn scars were not adherent to underlying tissue.  The examiner summarized that none of the scars were tender and the more superficial burns scars were not adherent to deeper tissue, but rather surrounding underlying tissues.  None of the scars were significant for keloid formation or edema.  The examiner estimated that approximately 4 percent of the right lower extremity and between 12 and 15 percent of the left lower extremity were affected by the scars.  

Neurological findings showed full deep tendon reflexes (DTRs), vibratory and light touch perception throughout both legs; however, findings were diminished for the deeper scars.  The Veteran could only squat 40 percent of normal due to knee, right ankle and low back pain listed in descending order of symptomatology.  Gait and station were normal.  

X-rays of the showed multiple FBs in the soft tissues of the right lower leg as well as the distal posterior.  It also showed two FBs around the tibia and anterior to the lower femur.  There were radiopaque densities in the soft tissues medial to the left distal tibia.  No bone or joint pathology was found for either leg, knee or ankle.

March 2008 VA primary care records reflect that the Veteran complained about bilateral knee pain.  It was aggravated by standing for approximately 8 hours a day at work.  Clinical evaluation showed the extremities to be free from edema or lesions.  Gait was normal.  Quadriceps strength was normal.  Pain was localized to the patella with some crepitus upon flexion and extension.  Swelling was not observed.  He had positive patellar compression.  The examiner diagnosed knee pain and recommended an X-ray to rule out patellofemoral syndrome.  
 
In his May 2008 notice of disagreement, the Veteran submitted color photographs of his legs shortly after the IED injury.  They confirm significant, widespread lacerations affecting both lower extremities.  

June 2012 VA primary care records show that the Veteran complained about bilateral knee and low back pain.  He had not seen a primary care physician in three to four years.  He currently took over the counter pain relief medications.  He was unemployed.   Clinical examination showed mild lumbar spine tenderness.  Knees were negative for swelling, warmth or effusion.  The clinician diagnosed bilateral knee and back pain.  She placed an orthopedic clinic referral.  

In August 2013, a VA muscle injury Disability Benefits Questionnaire (DBQ) was completed.  The examiner diagnosed shrapnel wounds to both lower extremities and left upper lip in 2006.  Muscle groups XI and XII of the left leg were affected.  Muscle groups XIV and XV of both legs were affected.  An injury to the facial muscle was noted, but it was deemed not to interfere with mastication, nor was it considered a fascial defect.  The shrapnel injuries were deemed to have caused some loss of muscle substance.  However, the Veteran exhibited full strength movements for bilateral knee extension (Muscle Group XIV), ankle plantar flexion (Muscle Group XI), ankle dorsiflexion (Muscle Group XII) and hip dorsiflexion (Muscle Group XV).  He did not use any assistive devices for locomotion.  The examiner reported that the functional impairment was not equivalent to amputation with prosthesis.  He also commented that there were no additional pertinent physical findings, complications, conditions, signs or symptoms to report.  He noted that X-rays confirmed the continued presence of FBs.  He opined that the muscle injuries would not interfere with the Veteran's ability to accomplish ordinary work tasks.  He characterized the level of disability for Muscle Groups XI, XII of the left extremity, Muscle Groups XIV bilaterally, and Muscle Groups XV on the right as "slight."  He reported that there was no impairment of muscle function.  For Muscle Group XV on the left lower extremity, he indicated the severity was moderate. 

An August 2013 VA scar DBQ was also completed.  The examiner diagnosed multiple shrapnel wounds to both lower extremities and one shrapnel wound to the left upper lip.  He noted the IED injury.  He found that one scar of the lower extremities was painful.  He described it as a scar medial to the upper left knee.  It was tender to palpation, but without redness.  No unstable scars were found.  Burn scars were noted at the right medial mid-calf.  It was 7 cm long by 1 cm wide with less than deep partial thickness.  Another burn scar distal to the right medial mid-calf with less than deep partial thickness was found.  For the right lower extremity, six scars were listed.  They were all superficial, non-linear.  Scar #1 was lateral to right knee, measuring 5 cm by 1 cm.  Scar #2 was above scar #1 and measured 4 cm by 1 cm.  Scar #3 was above the knee anteromedial aspect, measuring 7 cm by 1 cm.  For the right foot, scar #4 was dorsolateral foot in front of the lateral malleolus.  Scar #5 was lateral to scar #4 with the same measurement.  Scar #6 was on the dorsal aspect of the fifth toe.  All right foot scars measured 0.2 cm by 0.2 cm.  

For the left lower extremity, seven scars were listed.  The scars were characterized superficial, non-linear with the exception of scar #4 as a deep, non-linear scar.  For the left calf, scar #1 was at the medial calf 1/3 way down the knee, measuring 3 cm by 2.5 cm.  Scar #2 was medial to scar #1 and measured 5 cm by 1 cm.  Scar #3 above scar #1 and measured 3 cm by 1 cm.  Scar #4 was medial to left upper knee and depressed below surrounding skin.  It was characterized as a deep, non-linear scar measuring 4.5 cm by 4 cm.  Scar #5 was above and slightly lateral to Scar #4.  It measured 1 cm by 1 cm.  Scar #6 was above Scar #4 measuring 1.5 cm by an illegible number.  Scar #7 was located on the left medial thigh and measured 2 cm by 1 cm.  No scar found for the trunk region.  The examiner reported superficial, non-linear scars to total 16.12 square (sq) cm for the right lower extremity and 20.75 cm for the left lower extremity.  The surface area of the deep non-linear scar affecting the left lower extremity measured 18 sq cm.  

Then, the examiner reported that the Veteran had a vertical shrapnel scar on the left upper lip with vermillion border extending upward.  It was not painful.  The affected skin was stable.  It was not considered a burn scar.  It measured 1.2 cm by 0.1 cm.  The examiner indicated that there was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  He did not observe abnormal pigmentation or texture.  The lip scar did not result in gross distortion or asymmetry of any facial feature or visible/ palpable tissue loss.  As for neurological symptoms, the examiner reported that the left calf scar #1 skin was numb.  The examiner additionally reported that the Veteran exhibited full right knee motion without pain.  Repetitive motion did not additionally reduce motion.  

(a) Below the knee shrapnel muscle injuries residuals 

The Veteran is service-connected for below the knee shrapnel wound residuals of each leg pursuant to Diagnostic Code (DC) 5311 - Muscle Group XI.  38 C.F.R. § 4.73, DC 5311.  Each leg is currently rated at 10 percent for moderate muscle injury.

The pertinent muscle injury criteria under 38 C.F.R. § 4.73, Diagnostic Code 5311, provide evaluations for disability of Muscle Group XI, the posterior and lateral crural muscles and muscles of the calf: (1) triceps surae (gastrocnemius and soleus), (2) tibialis posterior, (3) peroneus longus, (4) peroneus brevis, (5) flexor hallucis longus, (6) flexor digitorum longus, (7) popliteus, and (8) plantaris.  These muscles affect propulsion, plantar flexion of the foot, stabilization of arch, flexion of toes and flexion of knee.  Under DC 5311, which outlines the rating criteria for impairments of the calf muscle, a slight muscle disability warrants a noncompensable (zero) percent rating; a moderate muscle disability warrants a 10 percent rating; a moderately severe muscle disability warrants a 20 percent rating; and a severe muscle disability warrants a 30 percent rating.

The August 2013 VA examiner also identified involvement of Muscle Group XII of the left leg.  The muscles in Muscle Group XII affect dorsiflexion, extension of the toes, and stabilization of the arch of the foot and include the anterior muscles of the leg, which include the tibialis anterior, extensor digitorum longus, extensor halluces longus, and peroneus tertius.  Under Diagnostic Code 5312, a noncompensable rating is warranted for a slight disability, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.

i.  Right lower extremity

The Board finds that the weight of the evidence supports the currently assigned 10 percent initial rating for below the knee muscle injury to the right lower extremity.  38 C.F.R. §§ 4.3, 4.7, 4.73, Diagnostic Code 5311.  Historically, the Veteran incurred multiple, small penetrating foreign bodies to the right lower extremity in service.  He was hospitalized for two weeks without any complications reported, including prolonged infection, sloughing of soft parts and intermuscular scarring.  There are, however, retained foreign bodies in the right lower extremity with the August 2013 VA examiner describing some loss of muscle substance.  Per the criteria of 38 C.F.R. § 4.56, the Veteran's injury to Muscle Group XI of the right lower extremity more nearly approximates the definition of a "moderate" muscle injury.

The November 2007 VA examination report reflects that the Veteran demonstrated stiffness and some reduced motion of his right ankle but that he did not directly complain about any other below the knee muscle impairment for the right lower extremity.  Notably, the Veteran has a separate 10 percent rating assigned for residuals of right lateral malleolus fracture.  The Veteran is not shown to have a history for residual injury complications or recurrent infections.  Clinical evaluation revealed normal lower extremities reflexes and generally normal sensory findings.  His feet were free from edema and had normal pedal pulses.  The March 2008 and June 2012 VA primary care clinic records do not provide any additional indication that the Veteran had additional muscle symptomatology affecting his right calf or foot.  The August 2013 VA examiner specifically evaluated Muscle Group XI for the right lower extremity and found full strength in the right lower extremity.  Although the examiner noted some general loss of muscle substance, he did not identify any complications with Muscle Group XI and characterized the overall Muscle Group XI disability as "slight" in degree. 

In summary, the evidence does not support a finding of a moderately severe Muscle Group XI injury for the right lower extremity.  Id.  In so finding, the Board acknowledges the Veteran's credible complaint of functional impairment involving his right ankle and knee due to pain and stiffness.  As noted above, he holds a separate 10 percent rating for residuals of right malleolus fracture and his right knee limitation of motion will be separately addressed below.  The record does not reflect, and the Veteran does not allege, that his Muscle XI injury has interfered with his ability to keep up with work demands.  The VA examinations have demonstrated no significant loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination or uncertainty of movement.  The August 2013 VA examiner described a "slight" disability which did not impair muscle function.  To the extent he alleges symptoms supporting a higher rating, the Board places greater probative weight to the findings of VA examiners who have greater training and expertise than the Veteran in evaluating the nature and severity of a muscle disability.  Thus, an initial rating in excess of 10 percent for residual shrapnel wounds below the knee with retained FB for the right lower extremity is denied.

ii.  Left lower extremity

The Board finds that the weight of the evidence supports separate 10 percent ratings for injuries to Muscle Groups XI and XII of the left lower extremity.  Historically, the Veteran incurred a 1 cm. penetrating injury to the left lower leg with multiple, small superficial penetrating injuries.  He was hospitalized for two weeks without any complications reported, including prolonged infection, sloughing of soft parts and intermuscular scarring.  The August 2013 VA examiner described some loss of muscle substance of both Muscle Groups XI and XII.  Per the criteria of 38 C.F.R. § 4.56, the Veteran's injury to Muscle Groups XI and XII of the left lower extremity more nearly approximates the definition of a "moderate" muscle injuries.  Thus, separate 10 percent ratings are warranted for each muscle group involved.

However, the Board finds that the criteria for initial ratings in excess of 10 percent for Muscle Groups XI and XII of the left lower extremity have not been met.  The November 2007 VA examination report reflects that the Veteran demonstrated stiffness and some reduced motion of his left ankle and noted the presence of a palpable but minimal defect at the insertion of Achilles tendon.  The Veteran is not shown to have a history for residual injury complications or recurrent infections.  Clinical evaluation revealed normal lower extremities reflexes and generally normal sensory findings.  His feet were free from edema and had normal pedal pulses.  The March 2008 and June 2012 VA primary care clinic records do not provide any additional indication that the Veteran had additional muscle symptomatology affecting his left calf or foot.  The August 2013 VA examiner specifically evaluated Muscle Groups XI and XII for the left lower extremity and found full strength in the left lower extremity.  Although the examiner noted some general loss of muscle substance, he did not identify any complications with Muscle Groups XI and XII and characterized the overall disability for both muscle groups as "slight" in degree. 

In summary, the evidence does not support a finding of a moderately severe Muscle Group XI and/or XII injury for the left lower extremity.  Id.  In so finding, the Board acknowledges the Veteran's credible complaint of functional impairment involving his left ankle and knee due to pain and stiffness.  His left knee limitation of motion will be separately addressed below.  The record does not reflect, and the Veteran does not allege, that his Muscle Group XI and XII injuries have interfered with his ability to keep up with work demands.  The VA examinations have demonstrated no significant loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination or uncertainty of movement.  The August 2013 VA examiner described a "slight" disability of both muscle groups which did not impair muscle function.  To the extent the Veteran alleges symptoms supporting a higher rating, the Board places greater probative weight to the findings of VA examiners who have greater training and expertise than the Veteran in evaluating the nature and severity of a muscle disability.  Thus, the criteria for separate 10 percent ratings for Muscle Groups XI and XII, but no higher, is warranted.

(b) Bilateral thighs with retained FB shrapnel injury residuals and limited range of motion of the knees

The Veteran is service-connected for bilateral thigh shrapnel wound residuals of each leg with attendant limitation of knee motion pursuant to Diagnostic Code (DC) 5313.  38 C.F.R. § 4.73, DC 5313.  DC 5313 contemplates injury to Muscle Group XIII, the posterior thigh group and the hamstring complex of 2-joint muscles.  Those muscles are the biceps femoris, semimembranosus, and semitendinosus.  The functions of these muscles are as follows: extension of hip and flexion of knee; outward and inward rotation of flexed knee; and acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  Id.  DC 5313 provides that a slight muscle disability warrants a noncompensable (zero) percent rating; a moderate muscle disability warrants a 10 percent rating; a moderately severe muscle disability warrants a 20 percent rating; and a severe muscle disability warrants a 30 percent rating.  Id.

The August 2013 VA examiner specifically identified involvement of Muscle Groups XIV and XV of both lower extremities.  Diagnostic Code 5314 (Muscle Group XIV) provides the criteria for evaluating disability to muscle group XIV.  This muscle group controls the following functions: extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1); tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2). Muscles in the anterior thigh group include: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris.  For slight injury, a noncompensable rating is assigned.  A moderate injury corresponds to the assignment of a 10 percent rating.  A 20 percent rating may be assigned when there is moderately severe injury.  And, a 40 rating is warranted for a severe injury.

Muscle Group XV's functions include adduction of hip, flexion of hip and flexion of knee.  It includes the mesial thigh group muscles: (1) adductor longus; (2) adductor brevis; (3) adductor magnus; and (4) gracilis.  A slight Muscle Group XV injury warrants a noncompensable rating; a moderate injury warrants a 10 percent rating; a moderately severe injury warrants a 20 percent rating; and a severe injury warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5315.

The Board finds that the weight of the evidence supports separate 10 percent ratings for injuries to Muscle Groups XIV and XV for both lower extremities.  Historically, the Veteran's STRs reflect a 2 cm. full/thickness laceration/penetration injury above the left knee in anteromedial area, and extensive abrasions and multiple small penetrations involving the above knee area of the right leg.  He was hospitalized for two weeks without any complications reported, including prolonged infection, sloughing of soft parts and intermuscular scarring.  The August 2013 VA examiner described some loss of muscle substance of both Muscle Groups XIV and XV of each extremity.  Per the criteria of 38 C.F.R. § 4.56, the Veteran's injury to Muscle Groups XIV and XV of the right and left lower extremities more nearly approximates the definition of a "moderate" muscle injuries.  Thus, separate 10 percent ratings are warranted for each muscle group involved for each lower extremity.

The November 2007 VA examination report reflects that knee limitation of motion did not meet the compensable rating criteria.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Neurological examination indicated that the Veteran had full reflexes and intact sensory perception.  Although diminished sensation was reported for unspecified "deeper scars," the overall report indicates that the Veteran generally had normal neurological function in both thighs and knees.  March 2008 VA primary care records specifically noted that quadriceps strength was normal.  Similarly at the August 2013 VA examination, the Veteran demonstrated full strength for all affected muscle groups.  The August 2013 VA examiner commented that there were no complications due to muscle injury from the shrapnel wounds.  He declined to describe any residual muscle injury as moderately severe.  He identified the left lower extremity Muscle Group XV injury as moderate but the injuries to Muscle Groups XIV as slight and the right lower extremity injury to Muscle Group XIV as slight.  

Notably, the Veteran is in receipt of a compensable rating for a Muscle Group XIII injury, rather than Muscle Group XV.  38 C.F.R. § 4.73, DCs 5313, 5315.  The Federal Circuit held that that service connection for a disability is not severed simply because the situs of a disability-or the diagnostic code--is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service connected disability.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  In Read, the Board determined that the Veteran's disability involved Muscle Group XV rather than Muscle Group XIII, and changed the applicable DC.  38 C.F.R. § 4.73, DCs 5313, 5315.  The Federal Circuit upheld the Board's action, which it described as identifying for the first time the specific situs of the Veteran's disability so as to determine the Diagnostic Code that properly correlated the benefit to which the Veteran was entitled and the injury he incurred.  Read, 651 F.3d at 1300.  Given the differences between the instant appeal from Murray v. Shinseki, 24 Vet. App. 420 (2011) and the Federal Circuit's decision in Read, the Board finds that the change of DCs does not result in an impermissible severance or rating reduction.  

In this case, the Board finds that the initial 10 percent ratings for residuals shrapnel wounds, left and right thighs, must be changed from DC 5313 Group XIII to DCs 5314 and 5315 (Muscle Group XIV and Muscle Group XV, respectively) to most accurately reflect the situs of disability.  38 C.F.R. § 4.73, DCs 5313, 5315; Read, 651 F.3d at 1300; see August 2013 VA examination report.  

In summary, the evidence does not support a finding of a moderately severe Muscle Groups XIV and/or XV injury for either lower extremity.  Id.  In so finding, the Board acknowledges the Veteran's credible complaint of functional impairment involving his knees due to pain and stiffness, which will be addressed below.  The record does not reflect, and the Veteran does not allege, that his Muscle Group XIV and XV injuries have interfered with his ability to keep up with work demands.  The VA examinations have demonstrated no significant loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination or uncertainty of movement.  To the extent the Veteran alleges symptoms supporting a higher rating, the Board places greater probative weight to the findings of VA examiners who have greater training and expertise than the Veteran in evaluating the nature and severity of a muscle disability.  Thus, the criteria for separate 10 percent ratings for Muscle Groups XIV and XV for each lower extremity, but no higher, is warranted.

(c) Shrapnel scar of the upper lip

The Veteran is currently in receipt of a noncompensable rating for an upper lip scar as a shrapnel wound residuals pursuant to DC 7800.  38 C.F.R. § 4.118, DC 7800 (2008).  The evidence does not show that the Veteran has any characteristic of disfigurement attributable to this residual scar.  The August 2013 VA examination report reflects that it is not painful, less than 0.6 cm wide, and superficial.  It did not cause any unusual pigmentation or texture.  There was no elevation or depression on palpation.  There is no additional evidence suggesting that the upper lip scar resulted in one or more characteristics of disfigurement or was otherwise productive of additional symptomatology during the appeals period, including affecting the function of any part.  Notably, there is no lay evidence of these features of disability.  

The Board observes that the criteria for "gross distortion or asymmetry" of features is not a medical term, per se, which is within the Board's competence to evaluation.  Cf. Buczynski v. Shinseki, 24 Vet. App. 221, 226 (2011) (holding that the term "exceptionally repugnant" as used in DC 7806 (1995) is not a medical term and the Board is competent to make this determination based on the description of the condition as contained in the record).  The Board has reviewed the unretouched photographs and, in its own opinion, does not find features of disability of gross distortion or asymmetry of feature.  As such, an initial compensable rating for upper lip scar as shrapnel wound injury residual is denied.  38 C.F.R. § 4.3, 4.7, 4.118, DCs 7800, 7805.
 
(d) Shrapnel scars of both lower extremities

For the bilateral thigh and knee scars, the Veteran is in receipt of a 10 percent rating for an upper left knee scar.  38 C.F.R. § 4.118, DC 7804.  He is not in receipt of any additional compensable rating for additional scars in these regions.

The August 2013 VA examiner identified the scar on the left calf as being numb.  The Board, by analogy to the criteria for a painful scar, finds that the criteria for the maximum 10 percent rating under DC 7804 is warranted due to a superficial scan with abnormal sensation.

The Board observes that the maximum 10 percent rating under DC 7804 has been assigned for the scar involving the left medial to upper left knee.  

The November 2007 VA examiner identified that scars near the right and left knees restricted range of motion of the knees to some extent.  The August 2013 VA examiner did not find this aspect of disability.  Given the extent of scarring shown by photograph in the right and left knee areas, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for separate 10 percent ratings are met under DC 7805 for impairment of function of the knees due to scarring.

Otherwise, the evidence does not show that the Veteran has a painful scar(s) affecting either calf or foot.  See November 2007 and August 2013 VA examination reports.  It does not show nonlinear deep or superficial scars covering the requisite surface area, with consideration to the surface area of the entire leg, for a compensable rating.  Id.  For these reasons, the weight of the evidence is against a compensable rating for a below the knee scar for either lower extremity.  Id.

Review of the November 2007 VA examination report shows that the Veteran had multiple scars affecting both thighs and knees.  However, they were not determined to be unstable or painful.  The deep scars did not affect an area more than 39 sq cm.  The August 2013 VA examination report indicates that the Veteran had only one tender scar located medial to upper left knee.  Clinical evaluation did not reveal deep and nonlinear scars for either thigh or knee measuring greater than 39 sq cm.  The Veteran's scars affecting his thigh and knees were generally superficial and linear.  No scar was described as unstable.  VA primary care records from March 2008 and June 2012 do not indicate that the Veteran had any dermatological complications or additional symptoms due to scarring.  For these reasons, the weight of the evidence is against higher initial or separate compensable ratings for scars affecting the thighs and knees than already assigned.  Id.

Briefly, the Board notes that DC 7806 provides ratings for dermatitis based upon affected body surface area.  38 C.F.R. § 4.118, DC 7806.  The record does not indicate that the requisite surface area is affected by scarring to warrant a rating in excess of 10 percent.  Id.  Moreover, DC 7800-7804 specifically contemplate scarring and preclude a rating by analogy.  38 C.F.R. § 4.20.   

In so finding, the Board has found the Veteran's report of symptomatology involving painful scarring, scar numbness and limitation of function of the knees to be credible.  To the extent the Veteran alleges symptoms supporting a higher rating, the Board places greater probative weight to the findings of VA examiners who have greater training and expertise than the Veteran in evaluating the nature and severity of scar disabilities.

III.  Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  In Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  The Federal Circuit has recently held that, when considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, No. 14-3390 (Fed. Cir. February 26, 2016).

The Board finds that the severity of the Veteran's service-connected muscle and scar disabilities to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include pain, reduced joint motion, and dermatological abnormalities.  The degree of disability exhibited is contemplated by the rating schedule.  Notably, scar numbness is not among the criteria for evaluating scars, but the Board has rated the Veteran's scar numbness by analogy to a painful scar and assigned a compensable rating.  The Board has also resolved reasonable doubt in favor of the Veteran by assigned a compensable rating for scar disability impairing the function of the knees.

In addition to the disabilities discussed above, the Veteran is service-connected for posttraumatic stress disorder rated as 30 percent disabling, lumbar strain rated as 10 percent disabling, residuals of right lateral malleolus fracture rated as 10 percent disabling, tinnitus rated as 10 percent disabling, and right ear hearing loss rated as noncompensable.  The Board finds no lay or medical evidence suggesting that features of these disabilities are not reflected in the assigned schedular ratings.  In conclusion, the assigned ratings fully contemplate occupational interference from these disabilities.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The record indicates that the Veteran has been both employed and unemployed during the claims period.  However, the Veteran has not specifically alleged, and the evidence does not suggest, that the disabilities addressed before the Board in this decision have either singly or combined rendered him unable to obtain or maintain gainful employment consistent with his education and occupational experiences.  A total disability rating based upon individual unemployability (TDIU) is consequently not for further consideration at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

An initial evaluation higher than 10 percent for residuals, shrapnel wounds, below knee right leg with retained foreign bodies is denied. 
 
An initial evaluation higher than 10 percent for residuals, shrapnel wounds, below knee left leg with retained foreign bodies under DC 5311 is denied, but a separate 10 percent rating under DC 5312 is granted. 
 
An initial evaluation 10 percent under DC 5314 for residuals, shrapnel wounds, left thigh with limited range of motion of the left knee, and an initial evaluation 10 percent under DC 5315 (replacing the use of DC 5313), is granted.

An initial evaluation 10 percent under DC 5314 for residuals, shrapnel wounds, right thigh with limited range of motion of the left knee, and an initial evaluation 10 percent under DC 5315 (replacing the use of DC 5313), is granted.

An initial compensable evaluation for scar, upper lip, residual of shrapnel wound is denied.

An initial evaluation higher than 10 percent for painful scar, upper left knee, residual of shrapnel wound is denied but a 10 percent rating for painful scar of the left calf is granted. 

An initial 10 percent rating for scars, left lower extremity, residual of shrapnel wound causing limitation of affected part is granted. 

An initial 10 percent rating for scars, right lower extremity, residual of shrapnel wound causing limitation of affected part is granted.


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


